The Court

ruled, that the Note should go in as Evidence, on another Point.* That, as the Note had not been indorsed, the Omission of Order was immaterial— otherwise had it been indorsed. (1)
Ch. Just, did not give his Opinion.

 Vid. the Cafe, Russell & Oakes. (2)


(1) S. P. Fay v. Goulding, 10 Pick. 122 — “ Per Curiam. As the action is brought by the payee this is not a material variance. If the plaintiff were an indorsee it would have been necessary to allege that the note was payable to the payee or his order.”


(2) Ante, p. 50, where it is said by Russell J. that there is no difference between notes negotiable and not, until the indorsement.